Exhibit 10.89

 

FOURTH AMENDMENT TO PURCHASE AND SALE CONTRACT FOR SIENNA BAY

 

            This Fourth Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of November 25, 2009 between CCIP/3 SANDPIPER, LLC, a
Delaware limited liability company ("Seller") and DT GROUP DEVELOPMENT, INC., a
California Corporation (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of August 14, 2009, as amended by that certain First
Amendment to Purchase and Sale Contract for Sienna Bay dated as of October 8,
2009 and that certain Second Amendment to Purchase and Sale Contract for Sienna
Bay dated as of November 10, 2009 and that certain Third Amendment to Purchase
and Sale Contract for Sienna Bay dated as of November 12, 2009, with respect to
the sale of certain property described therein (the “Contract”); and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Contract as hereinafter set forth.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Additional Deposits.  (a)    The definition of “Non-refundable Deposit”
set forth on Schedule 1 of the Contract is hereby modified to mean “a portion of
the Deposit equal to $442,000”.

                        (b)  Paragraph 2(b) of that certain Third Amendment to
Purchase and Sale Contract for Sienna Bay is hereby deleted and replaced with
the following:  “On or prior to December 2, 2009, Purchaser shall deliver to the
Escrow Agent an additional deposit of $200,000 (the “Adjournment Deposit”).  The
Adjournment Deposit shall be added to and become part of the Non-refundable
Deposit upon the Lender’s approval of the Loan Assumption and Release (i.e.,
upon the Lender’s approval of the Loan Assumption and Release, the
Non-refundable Deposit shall equal $642,000).” 

3.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCIP/3 SANDPIPER, LLC, a Delaware limited liability company

 

By:    CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership, its member

 

By:    CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

Purchaser:

DT GROUP DEVELOPMENT, INC, a California corporation

 

By:  /s/Dan Markel
Name:  Dan Markel
Title:  President and CEO

 

 